The Attorney General has received your opinion request asking: "What restrictions, if any, are there upon the Board of County Commissioners and Excise Board members in approving expenditures in excess of 1/12-of the estimated revenues  appropriations  each month?" County finance corresponds to the fiscal year. Starting in July, the County Excise Board draws up a comprehensive budget and makes appropriations. See generally 68 Ohio St. 2483 [68-2483] et seq. (1971) and 62 Ohio St. 310.2 [62-310.2] (1977). Throughout the fiscal year, the County Commissioners, sitting as a Board, make expenditures from those appropriations. See, inter alia, 19 Ohio St. 326 [19-326] (1971); 62 Ohio St. 302 [62-302] (1971). Provision is also made for supplemental appropriations in certain circumstances, subject to Okla. Const., Article X, Section 26 which prohibits counties from incurring an indebtedness exceeding the income and revenue provided for in any one year without voter approval. 68 Ohio St. 24101 [68-24101] (1973).  Basically, then, county finance, unlike state finance (see 62 Ohio St. 41.10 [62-41.10] (1971)), is set up on an annual, not a monthly, basis. Accord, Meder v. City of Oklahoma City, Okl., 350 P.2d 916 (1960): see also Att'y. Gen. Op. No. 71-101. While the Board of County Commissioners meets monthly to consider claims, the statutes do not require the Board to distribute its expenditures evenly over the 12-month period, that is 1/12 in each month. Likewise, the statutes do not tie the Excise Board to a 1/12 formula in making supplemental appropriations. There are, however, a number of restrictions which may, as a practical matter, inhibit expenditures of more than 1/12 of the annual total in some months.  The single largest restriction on the Board of County Commissioners' spending money appropriated by the Excise Board is that it is limited, both in amount and in purpose, to those appropriations. 19 Ohio St. 347 [19-347] (1971); 62 Ohio St. 303 [62-303] (1971), 62 Ohio St. 474 [62-474] [62-474] — 62 Ohio St. 476 [62-476] (1971); 62 Ohio St. 310.2 [62-310.2] (1977); 68 Ohio St. 2499 [68-2499] (1971). Debts incurred in excess of presently available funds for a particular appropriation, and those incurred for purposes other than the purpose for which the appropriation was made, are void. Board of Commissioners of Okmulgee County v. Alexander, 171 Okl. 288, 42 P.2d 884 (1935). In addition, violations of this restriction may subject the Commissioners to civil liability, removal from office, and criminal penalties. 19 Ohio St. 477 [19-477] — 19 Ohio St. 480 [19-480] and 19 Ohio St. 485 [19-485] (1971); 62 Ohio St. 310.3 [62-310.3] (1977); Carmichael v. Board of County Commissioners of Woodward County, Okl., 475 P.2d 387
(1970). Similarly, the County Excise Board, in addition to being restricted by Okla. Const., Article X, Section 26 (the annual debt limitation), is constrained from authorizing expenditures from special budget accounts for other purposes and from placing money from these accounts in the general fund. 62 Ohio St. 331 [62-331] (1971) (but see 62 Ohio St. 461 [62-461] — 62 Ohio St. 462 [62-462] (1977) for transfer provisions). In short, the main restriction on expenditures is that if the money is not there, it cannot be spent. See 19 Ohio St. 410.13 [19-410.13] and 19 Ohio St. 410.14 [19-410.14] [19-410.14] (1971); 62 Ohio St. 310.1 [62-310.1] (1971), 62 Ohio St. 474 [62-474] — 62 Ohio St. 476 [62-476] (1971); Board of County Commissioners of Tulsa County v. Oklahoma Natural Gas Co.,182 Okl. 527, 78 P.2d 800 (1938). Thus, if you mean by your question — may the Board of County Commissioners spend more than 1/12 of the total appropriation for a specific purpose each and every month — then the answer is no, because obviously, if the Board spends more than 1/12 every month for twelve months, it will have exceeded its annual appropriation. If, on the other hand, you mean — may the Board of County Commissioners spend more than 1/12 in a given month while correspondingly spending less than 1/12 in another month — then the answer is yes, as long as it does not exceed the total amount of its appropriation for each purpose.  In addition to this restriction, there are a number of specific restrictions which affect expenditures in certain months. One specific restriction limiting expenditures in the early months of the fiscal year concerns "temporary appropriations," those made after the first of the fiscal year but before the annual budget drawn by the Excise Board is completed and approved. (Provisions relating to filing for public inspection and protest are 68 Ohio St. 24103 [68-24103] (1979) and 19 Ohio St. 254 [19-254] (1971)). Title 68 Ohio St. 24100 [68-24100] [68-24100] (1977) provides in relevant part: "The amount which may be appropriated by such temporary appropriations shall in no event exceed twenty-five percent (25%) of the amount which the governing board, making the application, estimates will be needed for the entire fiscal year for each purpose for which a temporary appropriation is requested." Another specific restriction applies when a county officer will be leaving office. Title 19 Ohio St. 347 [19-347] (1971) provides in relevant part: "Whenever a county officer holding an elective office will not immediately succeed himself in said office, it shall be unlawful for the Board of County Commissioners, during the first six months of the fiscal year in which said term of office expires, to approve claims for the operation of said office totaling in excess of one-half the amount allocated for the operation of said office during said fiscal year, unless approval in writing is obtained from the County Excise Board. . . ." These are some of the main restrictions on the expenditure of county funds. The reader is cautioned, however, that the limitations discussed here should not be taken as a comprehensive list. For a more exhaustive study, consult generally Titles 19 O.S., 62 O.S., and 68 O.S.  It is, therefore, the official opinion of the Attorney General that because county finance is set up on an annual basis, the Boards of County Commissioners and County Excise Boards are not required to distribute county expenditures equally over the twelve months of the fiscal year, as long as by the end of the year, they have kept expenditures within the total appropriation for each purpose, and as long as they observe the various spending limitations such as 68 Ohio St. 24100 [68-24100] (1977)relating to temporary appropriations, 19 Ohio St. 347 [19-347] (1971) relating to county officers leaving office, Okla. Const., Article X, Section26 imposing an annual debt limitation, and all other restrictions imposed by law.  (MARY BRYCE LEADER) (ksg)